Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-13, 15, 16, 18, and 19 of O. Back et al., US 16/769,845 (Dec. 20, 2017) are pending.  Claims 4-13, 15, 16, 18, and 19 to the non-elected species/inventions of Group (II)-(IV) are withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-3 have been examined on the merits and are rejected.  

Election/Restrictions 

Applicant previously elected of Group (I), claims 1-7, without traverse in the Reply to Restriction Requirement filed on June 29, 2022.  Claims 8-13, 15, 16, 18, and 19 to the non-elected invention of Groups (II)-(IV) are withdrawn from consideration pursuant to 37 CFR 1.142(b).  The restriction requirement is made FINAL.  

Pursuant to the election of species requirement, Applicant elects the compound of formula (I) wherein Rn and Rm independently represent a C7-C17 alkyl group, X1 and X2 are -(CH2)3-, and R1 to R6 are methyl.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The elected species was searched and determined to be free of the art of record.  Pursuant to MPEP § 803.02, the search was extended to non-elected species to determine patentability of claim 1, formula (I).  MPEP § 803.02.  Claim 1 formula (I) was determined to be free of the art of record.  The search was further extended to species of claim 1 formula (II), particularly the species KL28 disclosed by Constien (discussed below), over which claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/(2).  Accordingly, the provisional election of species requirement is given effect and claims 4-7 to the non-elected species are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b).  See, MPEP § 803.02(C)(2).  

Support for Amendments

The amendments are fully supported by the application as filed pursuant to § 112.  Applicant has amended claim 1 as follows:

“Rn and Rm independently represent a C3-C27 alkyl group”

. . .

“wherein at least one of R1 to R8 is a methyl group”

Applicant has not specifically pointed out where the application as filed supports these claim amendments.  The first of the above amendments is clearly supported at specification page 5, [0032].  

The second of the above amendments does not find literal support in the specification.  The specification does provide that a preferred group of R1 to R8 is “methyl” as follows:

with a particularly preferred embodiment R1 to R6 and R9 to R14 are methyl.

. . . 

R7, R8 and R15, which may be the same or different at each occurrence, represent a group selected from hydrogen or a C1-C8 alkyl group, preferably an alkyl group having from 1 to 6 carbon atoms and in particular may be methyl, ethyl, propyl, isopropyl, n-butyl, iso-butyl, or tertbutyl. 

Specification at page 5, [0035]; Id. at page 6, [0037].  But as above noted, there is not literal support for the amendment “wherein at least one of R1 to R8 is a methyl group”.  However, based on the symmetry of the claimed compounds of formulae (I) and (II) and the fact that each R1-R6 and each R7-R8 occupies an equivalent position, the above cited specification disclosure (indicating “methyl” as preferred substituent for R1-R8) supports the subject amendment.  MPEP § 2163.05.  Stated differently, Applicant could have amended claim 1 to recite “R1 is methyl in formula (I)” and a similar amendment to formula (II).  Such amendments would have the same effect as the subject amendment and would be clearly supported by the above above-cited specification disclosure in view the symmetry and/or R equivalency within claimed formulae (I) and (II).  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1 and 5 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by B. Brown et al., WO2013/059496 (2013) (“Brown”) is withdrawn in view of Applicant’s amendment.  The compounds cited in Brown comprise an alkene group at corresponding claim variables Rn and Rm.  Applicant has amended claim 1 to recite that “Rn and Rm independently represent a C3-C27 alkyl group”.  The alkenyl groups of Brown do not fall within the scope of the claimed “alkyl group” at variables Rn and Rm.  The cited Brown compounds therefore do not anticipate under 35 U.S.C. 102.  Further, no § 103 rejection applies because neither Brown nor Brown in combination with the art of record motivated one of skill in the art to modify Brown so as to arrive at a claimed compound. 

Rejection of claims 1, 2 and 5-7 under 35 U.S.C. 102(a)(1) as being anticipated by American Cyanamid, GB 898,928 (1961) (“American Cyanamid”) is withdrawn in view of Applicant’s amendment.  Applicant has amended claim 1 to recite that “wherein at least one of R1 to R8 is a methyl group”.  The cited compound does not meet this limitation and therefore does not anticipate.  No § 103 rejection is made over American Cyanamid for the following reasons.  American Cyanamid teaches ethylene diamines of formula I for the treatment of tuberculosis.   

The compound of formula I disclosed by American Cyanamid most relevant to the instant claims is the following:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


American Cyanamid at page 3, Table 1, 10th listed compound (R1 and R2 = 1-propylbutyl).  This compound differs from the claimed compound of formula (II) in that it does not meet the limitation of “wherein at least one of R1 to R8 is a methyl group”.  Per Table 1, this compound demonstrated an in vivo tuberculosis activity ratio of only 2, which is the lowest among the tested compounds (compared to a value of 16, where R1 and R2 are isopropyl (1st Table 1 listing)).  As such, one of ordinary skill is not motivated to select and structurally modify this compound (for example, by N-methylation) so as to arrive at a claimed compound.  MPEP § 2143, Example 11 (“[o]bviousness of a chemical compound in view of its structural similarity to a prior art compound may be shown by identifying some line of reasoning that would have led one of ordinary skill in the art to select and modify the prior art compound in a particular way to produce the claimed compound”).  

Rejection of claims 1-3, 5, and 7 under 35 U.S.C. 102(a)(1) as being anticipated by M. Masaki et al., EP 0235942 (1987) (“Masaki”) is withdrawn in view of Applicant’s amendment for the same reasons as above.  Further, no § 103 rejection applies because neither Masaki nor Masaki in combination with the art of record motivates one of ordinary skill to modify a Masaki compound (by substituting hydrogen with methyl at Masaki variable B of Masaki general formula (I)) so as to arrive at a claimed compound of formula (II).  Such modification of a Masaki compound is required with respect to claimed formula (II) variables R7 or R8 so as to meet the claim 1 amendment of “wherein at least one of R1 to R8 is a methyl group”.  That is, Masaki’s definition of his variable B (see Masaki at page 3, lines 6-23) does not provide for methyl as an alternative, but rather provides that B may be hydrogen or “a straight or branched aliphatic hydrocarbon group containing 3-11 carbon atoms”.  Masaki at page 3, lines 6-23.

Rejection of claims 1-3, 5, and 7 under 35 U.S.C. 102(a)(1) as being anticipated by CAS Abstract of R. Shepherd et al., 5 Journal of Medicinal & Pharmaceutical Chemistry, 823-835 (1962) (“CAS Shepherd”) is withdrawn for the same reasons.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 1 and 5 under AIA  35 U.S.C. 103 as being unpatentable over B. Brown et al., WO2013/059496 (2013) (“Brown”) is withdrawn in view of Applicant’s amendment.  The compounds cited in Brown comprise an alkene group at corresponding claim variables Rn and Rm.  Applicant has amended claim 1 to recite that “Rn and Rm independently represent a C3-C27 alkyl group”.  The alkenyl groups of Brown do not fall within the scope of the claimed “alkyl group” at variables Rn and Rm.  The cited Brown compounds therefore do not anticipate under 35 U.S.C. 102.  Further, no § 103 rejection applies because neither Brown nor Brown in combination with the art of record motivated one of skill in the art to modify Brown so as to arrive at a claimed compound.


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over R. Constien et al., US 2012/0295832 (2012) (“Constien”)

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by R. Constien et al., US 2012/0295832 (2012) (“Constien”).  Constien teaches amino-lipids as well as methods of producing them.  Constien at page 1, [0010].  Constien teaches preparation of KL28 according the following scheme.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Constien at page 21, [0177].  

Based on the fact that the KL28 is prepared in a final reaction mixture comprising acetic acid (HOAc), the KL28 is necessarily/inherently present (at least before the basic workup) in protonated form as the following di-acetate salt.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The above protonated form of KL28 meets each and every limitation of claim 1, formula (II) as well as the further limitations of claims 2 and 3. That KL28 is inherently present in the Constien reaction mixture is the acetic acid salt is evidenced by J. March, ADVANCED ORGANIC CHEMISTRY REACTIONS, MECHANISMS AND STRUCTURE 248-272 (4th ed., 1992)1 (“March”) Table 8.1.  March Table 8.1indicates that the pKa of R2NH (for conjugate acid R2NH2+) and R3N (for conjugate acid R3NH+) is 10-11 (respectively corresponding to KL28’s nitrogens) while the pKa of RCOOH is 4-5 (corresponding to Constien’s acetic acid).  March at Table 8.1, pages 20 et seq.  That, the KL28 product is present as the protonated diamine salt is particularly evidence in view of March’s teaching that “[b]y the use of tables such as Table 8.1, it is possible to determine whether a given acid will react with a given base. For tables in which acids are listed in order of decreasing strength, the rule is that any acid will react with any base in the table that is below it but not with any above it”.  March at page 249.  Thus, a sufficient rational is presented showing inherency of KL28 in diprotonated form in the above Constien synthesis.  MPEP § 2112(IV).  


Subject Matter Free of the Art of Record

Claim 1, Formula (I) is free of the art of record.  The closest prior art of record is B. Brown et al., WO 2013/059496 (2013) (“Brown”) and O. Back et al., US 11,186,538 (2021) (“Back”), which corresponds to WO 2018/087188 (2018).  Brown was discussed above and rejections withdrawn over this reference.  Although Back has a common assignee and inventor, this reference was effectively filed before the instant claims.  And while a prior art exception may be available to Applicant under 35 U.S.C. 102(b)(2), Back still represents the closest art of record to claim 1, Formula (I).  Back discloses that compounds of formula (I) and formula (II) are useful as surfactants.  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Back at cols. 2-3.  Back discloses that in the above formulae, R1 to R, represent hydrogen or a C1-C8 alkyl group, preferably an alkyl group having from 1 to 6 carbon atoms and in particular may be methyl, ethyl, propyl, isopropyl, n-butyl, iso-butyl, or tert-butyl.  And R5 and R6 represent a group selected from –O-, –Alk–CH(OH)-CH2–SO3–, and –Alk–(CO2)–.  Back formula (I) differs from the compounds of claimed formula (I) in that Back does not disclose or provide guidance respecting nitrogen salts of his formula (I).  Back formula (II) differs from the compounds of claimed formula (I) in the meaning of R5 and R6.   

Back discloses that compounds of formula (I’) are employed as reactants.  


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Back at col. 22, lines 15-30.  Back exemplifies synthesis of Back formula (I) in Examples 1-3.  Back at cols. 28-29 (Examples 1-3, synthesis of C23, C27, and C31 twin tail amines).  Back Example 1 is summarized below.  


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


The above Back C23 twin tail amine differs from the claimed compounds of formula (I) in that it does not comprise quaternary nitrogen as required by claimed formula (I)).  Further, the synthetic methods employed by Back do not involve quaternary nitrogens (e.g., protonated forms) nor does Back provide any guidance respecting salts/quaternary nitrogens of the Back compounds of formula (I).  As such, one of ordinary skill is not motivated to convert the Back compounds of formula (I) to the claimed quaternary nitrogen compounds of formula (I).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Citation of multiple references in a § 102 rejection is appropriate when the primary reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. MPEP § 2131(III).